IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38960

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 409
                                                )
       Plaintiff-Respondent,                    )     Filed: March 26, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JORDAN THOMAS TAKARA,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order revoking withheld judgment and suspended unified four-year sentence,
       with two-year determinate term, for possession of a financial transaction card,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jordan Thomas Takara pled guilty to possession of a financial transaction card. I.C. § 18-
3125(2). In exchange for his guilty plea, an additional charge was dismissed. The district court
withheld judgment and placed Takara on probation. Takara thereafter admitted to violating the
terms of his probation. The district court revoked the withheld judgment; imposed a unified
four-year sentence, with a two-year determinate term; but suspended the sentence and placed
Takara back on probation. On appeal, Takara asserts only that his underlying sentence is
excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the order revoking Takara’s withheld judgment and suspended unified four-
year sentence, with two-year determinate term, for possession of a financial transaction card is
affirmed.




                                                   2